LEHMAN, J.
(concurring). The defendant’s story of the transaction is so confused by his indiscriminate use of the pronoun “he” to describe the plaintiff and also the plaintiff’s attorney that it does not clearly appear whether or not he claims that the plaintiff was present and cognizant of the alleged usurious transaction. Moreover, the attorney to whom the bonus was paid was apparently not only the plaintiff’s attorney, but the broker employed by the defendant to procure *792the loan. The bonus may well have been in payment of his services. The defendant must show, either by direct evidence or by convincing circumstantial evidence, that the bonus was not paid to the attorney for services rendered to the defendant as broker, but that it was exacted by and paid to the attorney, acting as agent, for the plaintiff, and that the plaintiff either shared in the bonus, or knew of and consented to its exaction by his agent. Stillman v. Northrup, 109 N. Y. 473, 478, 17 N. E. 379. I find no such evidence in this case.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.